Dreyfus Investment Funds Dreyfus/The Boston Company International Core Equity Fund Dreyfus/The Boston Company Small Cap Growth Fund Dreyfus/The Boston Company Small Cap Tax-Sensitive Equity Fund Dreyfus/The Boston Company Small Cap Value Fund (each, a Fund and, collectively, the Funds) Registration No. 811-04813 Sub-Items 77I On October 28 and 29, 2009, the Board of Trustees of the Dreyfus Investment Funds (the Trust) unanimously approved the redesignation of each Funds existing shares as Class I shares, descriptions of which appear in Supplements to each Funds Prospectus and a combined Statement of Additional Information, dated July 30, 2009. The Supplements were filed p ursuant to Rule 497(e) under the Securities Act of 1933, as amended, on July 30, 2009.
